Citation Nr: 1332460	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for bilateral hearing loss.  

Over the course of many years, the Board has considered this claim alongside numerous others; this claim is now the sole remaining claim on appeal.  

In February 2009 and April 2013, the Board remanded this claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2013 remand, the Board found that the etiology opinion from a March 2012 VA audio examination was inadequate, and it remanded the claim in order that the Veteran could undergo a new examination.  

Following the Board's remand, VA determined that it was not feasible to schedule the Veteran for an examination at a VA facility, both because the Veteran is a VA employee and because other VA facilities were too far away for him to travel.  The Veteran was instead scheduled for a new examination at the same clinic that performed his March 2012 examination.  The Veteran was scheduled for his new examination in May 2013.  The examination report reflects that the Veteran arrived at the examination site, but he expressed dissatisfaction with his previous examination from this clinic and refused his new examination.  

The Board could decide the claim based on the evidence of record.  Two facts give the Board pause, however.  First, a private audiological examination from August 2009 reflects that the Veteran suffers from hearing loss in his left ear but not his right; results that are the reverse of findings of the March 2012 VA examination.  This private examination report is not clear as to the exact thresholds of the Veteran's hearing levels, and it does not specify how it arrived at speech recognition scores.  On remand, VA must seek clarification from the private clinic regarding its findings.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).

Second, the Veteran should be provided notice regarding the importance of his scheduled examination, and he should be informed of the consequences should he fail to attend or participate in any further scheduled examinations.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding the necessity for VA examinations and advise the Veteran that failure to appear for an examination as requested, without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655.

2.  With any necessary assistance from the Veteran, contact the Rockwood Audiology Center in Spokane, Washington, for clarification regarding its August 2009 audiology examination of the Veteran.  Specifically, clarification is needed regarding the exact auditory thresholds recorded in that examination, as well as whether the Maryland CNC Test was used in determining the Veteran's speech recognition scores.  

3.  Following the above ordered development, schedule the Veteran for a VA audio examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any manifested hearing loss is related to his active service.  The examiner must discuss any change in the Veteran's hearing during his active service, the Veteran's history of in-service noise exposure, the results of an August 2009 audiological test at the Rockwood Audiology Center; and opine as to the disparity between the private examination and VA examinations.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


